Exhibit 10.7.1

 

LOGO [g84007image002.jpg]

 

Contract Number: GA0024D

Amendment Number 6

Page 1 of 2

 

Visual Networks, Inc.

   AT&T CORP.

2092 Gaither Road

   900 Routes 202-206

Rockville, MD 20850

   Bedminster, NJ 07921

 

RE:  Visual UpTime Select Offer

 

Effective March 1, 2004, the General Agreement # GA0024D (the “Agreement”)
between AT&T Corporation (“Company”) and Visual Networks, Inc. (“Supplier”),
dated November 26, 1997, and as previously modified by Amendments No. 1 through
5, is further modified as follows:

 

1. VISUAL UPTIME SELECT PRICING AND POLICIES

 

Supplier has requested and Company has agreed to add launcheda new product line
under the name “Visual UpTime Select” (“Select”) to the Agreement, the price
list for which is attached hereto as Attachment C. To the extent not
inconsistent with (i) the licensing model of Select, attached hereto as
Attachment Awhich separates the hardware and software purchases and further
subdivides the software into modules; (ii) the new hardware warranty policy for
Select, which includes a basic one year hardware warranty and offers enhanced
and extended warranty services for additional fees, and which is attached hereto
as Attachment B; and (iii) the terms of this Amendment Number 6 (this
“Amendment”)including the software maintenance policy for Select specified in
this Amendment, all terms of the Agreement will be extended to cover the Select
product line.

 

2. MAINTENANCE

 

Company may purchase annual software maintenance, paid quarterly in advance,
which shall entitle Company to third-level technical support and bug fixes, as
well as upgrades and enhancements for which Supplier does not charge separately
as of the date of this Agreement.

 

3. UPGRADES

 

Company may upgrade any of its legacy Visual UpTime products that are
upgradeable, as specified on Attachment A hereto, provided that such products
are under then-current maintenance at the time of upgrade, subject to the
following conditions:

 

  1. Upon upgrade, the associated licenses to the relevant legacy Visual UpTime
software are terminated;

 

  2. The Select maintenance policy described herein applies to all Select
products, whether purchased as Select or upgraded from a legacy Visual UpTime
product; and

 

  3. Warranties in place with respect to hardware as of the date of the upgrade
remain in force for such hardware, but any enhanced or extended warranties for
such hardware will be subject to the warranty policy attached hereto as
Attachment B.



--------------------------------------------------------------------------------

4. ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

AT&T Corporation   Visual Networks, Inc. By:  

/s/ Stephen M. Brazzell

--------------------------------------------------------------------------------

  By:  

/s/ Donald E. Clarke

--------------------------------------------------------------------------------

Name:   Stephen M. Brazzell   Name:   Donald E. Clarke Title:   VP – Corporate
Services   Title:   Chief Financial Officer Date:   October 27, 2004   Date:  
October 27, 2004



--------------------------------------------------------------------------------

Attachment A to Amendment Number 6 to General Agreement # GA0024D

 

Visual UpTime Support for

Discontinued ASEs and Software

March 16, 2004

 

In conjunction with the launch of our new Visual UpTime® Select™ product line,
Visual Networks® announced in November 2003 that the legacy Visual UpTime
products will no longer be orderable after April 30, 2004. The policy for
discontinued products and ongoing support of Visual UpTime ASEs and Software is
outlined below.

 

Discontinued products that are no longer orderable after April 30, 2004*:

 

  • Visual UpTime PAM Servers (replacement: Visual UpTime Select Servers)

 

  • Visual UpTime Software versions 7.2 and prior (replacement: Visual UpTime
Select software licenses)

 

  • ASE models that are not supported under Visual UpTime Select**

 

  • Software maintenance for Visual UpTime Software prior to v7.0

 

  • Hardware warranties and services (formerly “Hardware Maintenance”) for ASE
models that are not supported in Visual UpTime Select

--------------------------------------------------------------------------------

* Contact your Visual sales representative for Visual UpTime Select replacement
products and SKU numbers.

** Refer below list of ASE model numbers supported under Visual UpTime Select.

 

Software Support Policy:

 

Visual Networks provides software support for servers running the most current
version of a software product and the two prior versions. As of the date on this
document, the currently supported versions of Visual UpTime and Visual UpTime
Select are as follows:

 

            Visual UpTime (Discontinued):

        Current Release:   Version 7.2     Two Prior Releases:   Version 7.1 and
7.0             Visual UpTime Select (New):         Current Release:   Visual
UpTime Select     Two Prior Releases:   None

 

As a general rule, software maintenance renewals are available only for the
currently supported software releases. Visual Networks will allow purchase of
software maintenance renewals for discontinued Visual UpTime software versions
7.2, 7.1 & 7.0 until December 31, 2004. These renewals will be prorated so that
the term will expire no later than December 31, 2005.

 

Customers wishing to upgrade to Visual UpTime Select must have current software
maintenance for their existing PAM server. The Visual UpTime Select upgrade CD
and license may be obtained at any time as long as the software maintenance is
current.

 

Incentive for customers migrating to Visual UpTime Select:

 

For customers who are not current on software maintenance, Visual Networks will
allow purchase of software maintenance for all prior Visual UpTime software
versions provided that the software maintenance is purchased before April 30,
2004 and the customer performs the Visual UpTime Select upgrade.

 

In the event of obsolete server hardware that prevents the software upgrade, the
Visual Networks obsolete server hardware replacement program guidelines are
outlined on the Visual Networks customer care website at:
www.visualnetworks.com/support/Hardware_Upgrade_Program.html.

 

ASE Support:

 

Ongoing ASE support is dependent upon the model number of the ASE. The model
number of the ASE is obtained from the label on the ASE itself (format is either
807-MMMM or 807-MMMM-X) where MMMM represents the model number. The model number
is also revealed on the ASE inventory report in the form of a serial number or
product ID. The serial number/product ID format is MMMM-XXXXXXX where MMMM
represents the model number.



--------------------------------------------------------------------------------

ASE model numbers that are supported in Visual UpTime Select are as follows:

 

0001

0007

0022

0023

0024**

0044

0045

0046

0049

0076

0080

0081

0082

0083

0090

 

ASE model numbers that are supported in Visual UpTime Select are eligible for
the following until further notice:

 

  • Visual UpTime Select licenses equivalent to the legacy Visual UpTime feature
functionality: one license per supported ASE to include Real-Time, Back-in-Time,
Traffic Capture and Class-of-Service (note: some ASE models do not support
Class-of-Service)

 

  • Hardware Warranty Extensions

 

  • Enhanced Hardware Warranty Services (Bronze, Gold, International Gold)

 

**ASE Model 0024 Exceptions:

 

  • ASE model 0024 will be supported in all Visual UpTime Select releases until
the first software release after January 1, 2005 (release number and date TBD)

 

  • No additional functionality will be supported in the model 0024 due to
hardware constraints

 

  • Prior to or at the time of the first Visual UpTime Select software release
after January 1, 2005, customers with model 0024 ASEs must choose one of the
following courses of action:

 

  1. Upgrade to the new release of Visual UpTime Select and forfeit management
of any model 0024s that remain on the network

 

  2. Remain on the old Visual UpTime Select version and continue to manage the
model 0024s in the old Visual UpTime Select server with the understanding that
the software version will eventually become unsupported.

 

  3. Replace all model 0024 ASE units with new model T1 ASEs. The software
license keys granted the model 0024 at the time of the upgrade to Select from
v7.2 for are not transferable to a new ASE. Customers must purchase the new T1
ASE and the Select license.

 

Discontinued ASEs (not Supported in Visual UpTime Select)

 

All ASE models that are NOT listed above are not supported in Visual UpTime
Select and are discontinued as of April 30, 2004. The following rules apply for
unsupported ASEs:

 

  • Discontinued / not orderable after April 30, 2004

 

  • Not eligible for licenses when upgrading to Visual UpTime Select

 

  • Hardware Warranty Extensions not renewable after April 30, 2004 (if renewal
is ordered before April 30, 2004, the renewal is limited to one additional year)

 

  • Enhanced Hardware Warranty Services (formerly “Hardware Maintenance”) not
renewable after April 30, 2004 (if renewal is ordered before April 30, 2004, the
renewal is limited to one additional year)

 

Options for customers who own discontinued ASEs:

 

Customers who own more that one fully licensed Visual UpTime PAM server may
choose to refrain from upgrading one (or more) of their servers to Select. This
will enable continued management of the discontinued ASEs on the non-Select
server(s) until the discontinued ASEs can be replaced. Customers must own or
purchase at least two fully licensed Visual UpTime 7.2 PAM servers to take
advantage of this option. Per the Select upgrade authorization form: customers
may not install the Select upgrade software on any server other than the server
for which the upgrade was intended.

 

Should you have any questions regarding discontinued products, the new Visual
UpTime Select product line, or the transition and upgrade process, please
contact your Visual Networks sales representative or call 1-800-240-4010.



--------------------------------------------------------------------------------

Attachment B to Amendment Number 6 to General Agreement # GA0024D

 

Visual UpTime® Select™ Hardware Warranty

 

ONE (1) YEAR LIMITED WARRANTY:

 

Visual Networks Operations, Inc. (“VISUAL”) warrants that any Analysis Service
Element (“ASE”) which it supplies will be free from significant defects in
materials and workmanship that affect the ASE’s ability to operate substantially
in accordance with the specifications supplied by VISUAL for such ASE for a
period of one (1) year from the date of shipment by VISUAL, under normal use and
conditions.

 

Warranty Terms and Conditions

 

1. Warranty Period.

 

  1.1. Standard Warranty Period. One (1) year from shipment by VISUAL.

 

  1.2. Extended Warranty Period. VISUAL may offer the ability to purchase
extended warranties with respect to certain ASEs. Such extended warranties may
only be purchased before the expiration of the then-current warranty period of
such ASE. The then-current VISUAL price list will include all warranty offerings
and any limitations.

 

2. Warranty Service.

 

  2.1. Authorization. Before returning any unit for warranty repair, the Visual
Technical Assistance Center (“VTAC”) must be contacted. VTAC may work with the
customer to attempt reasonable remote diagnostics and/or debugging. If VTAC
determines that the problem appears to be a hardware problem and confirms that
the unit is under then-current warranty, then VTAC will generate a Return
Material Authorization (“RMA”) for the unit.

 

  2.2. Remedies. Upon receipt of a unit pursuant to an RMA, VISUAL will, at
VISUAL’s option, either:

 

  2.2.1. repair or replace the unit, such that it operates substantially in
accordance with applicable specifications; or

 

  2.2.2. refund the amount paid by the customer in respect of such defective
ASE.

 

  2.2.3. The above remedies are the only remedies available against VISUAL in
respect of any defective ASE.

 

  2.3. No Trouble Found. If any unit is returned for warranty repair is found
not to have any hardware defects, and one of the following situations apply,
then the customer will be charged the “Hardware Testing Fee” specified in the
then-current price list:

 

  2.3.1. Failure of the customer to perform reasonable field debugging at VTAC’s
direction;

 

  2.3.2. Failure of the customer to provide specific problem documentation; or

 

  2.3.3. Customer disregard of VTAC’s determination that the problem is not due
to a hardware defect.

 

3. Enhanced Warranties. Standard warranty coverage requires return of the unit
to VISUAL for repair or replacement. There are no guarantees under standard
warranty coverage with respect to how quickly a repair can be completed and a
functioning unit will be returned. For those customers that require a committed
response time, VISUAL offers enhanced warranty services. Enhanced warranty
coverage is simply an enhancement of the services to be provided under warranty
coverage and does not serve to extend or otherwise affect the term of warranty
coverage. Bronze and



--------------------------------------------------------------------------------

Gold warranty enhancements are available in the United States. The International
Gold warranty enhancement is available outside the United States. Warranty
enhancements go into effect on either the fifteenth day of the current month,
or, after the fifteenth day of the current month, the first day of the following
month.

 

  3.1. Bronze. Upon confirmation of warranty coverage and an apparent hardware
defect by VTAC, a replacement unit will be shipped as quickly as reasonably
possible via overnight express courier for next business day delivery to
customer’s location. Upon shipment of the replacement unit, the warranty
coverage will be transferred from the original unit to the replacement unit. If
the original unit is not returned to VISUAL within fifteen days of shipment of
the replacement, customer will be charged full price for the replacement unit.
If the original unit is a “No Trouble Found” unit as described in Section 2.3
above, then the customer will be charged the Hardware Testing Fee described in
Section 2.3, the original unit will be returned to the customer at the
customer’s expense and the customer will be charged full price for the
replacement unit.

 

  3.2. International Gold. Upon confirmation of warranty coverage and an
apparent hardware defect by VTAC, a replacement unit will be installed at the
customer’s location by the following business day. The original unit will be
shipped to VISUAL for confirmation of the defect. Upon installation of the
replacement unit, the warranty coverage will be transferred from the original
unit to the replacement unit. If the original unit is a “No Trouble Found” unit
as described in Section 2.3 above, then the customer will be charged the
Hardware Testing Fee described in Section 2.3, the original unit will be
returned to the customer at the customer’s expense and the customer will be
charged full price for the replacement unit.

 

  3.3. Gold. Upon confirmation of warranty coverage and an apparent hardware
defect by VTAC, a replacement unit will be installed at the customer’s location
as soon as possible, usually within four hours. The original unit will be
shipped to VISUAL for confirmation of the defect. Upon installation of the
replacement unit, the warranty coverage will be transferred from the original
unit to the replacement unit. If the original unit is a “No Trouble Found” unit
as described in Section 2.3 above, then the customer will be charged the
Hardware Testing Fee described in Section 2.3, the original unit will be
returned to the customer at the customer’s expense and the customer will be
charged full price for the replacement unit.

 

4. Limitations.

 

  4.1. Non-VISUAL Defects. VISUAL shall have no responsibility or obligation
with respect to any deficiency resulting from accidents, misuse, modifications,
improper installation or from maintenance not performed by VISUAL.

 

  4.2. Registration. All warranty coverage requires pre-registration of all
sites covered. No credit will be granted to the customer in respect of such
unregistered sites.

 

  4.3. Maximum Warranty Period. Extended warranties may not be available with
respect to discontinued products or that would extend the warranty period for a
particular unit beyond a warranty period cap. Any such limitations will be
specified in the then-current price list.

 

  4.4. Alternative Replacement Equipment. VISUAL reserves the right to
substitute alternative equipment that meets or exceeds the specifications and
functionality of the returned equipment.

 

  4.5. Unit-Specific Coverage. All warranty coverage is specific to the
individual unit covered, and is not transferable between units except as
described above with respect to enhanced warranty swap outs.

 

  4.6. Non-cancelable. Warranty coverage is not cancelable by the customer and
no refund or credit will be provided to a customer in respect of any extended or
enhanced warranty coverage.

 

  4.7. Continuity of Coverage. In order to be able to purchase enhanced warranty
services, or to extend warranty coverage, the unit must have been continuously
covered by the original or extended warranty coverage. If VISUAL elects to offer
to renew warranty coverage for a unit on with the warranty coverage has expired,
then VISUAL may impose a surcharge in respect of the lapsed warranty coverage.



--------------------------------------------------------------------------------

Attachment C to Amendment Number 6 to General Agreement # GA0024D

 

Price List

 

* * *

 

--------------------------------------------------------------------------------

* * * Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment report.